IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


MOTLEY CREW, LLC, A LAW FIRM,     : No. 102 MM 2014
JOSEPH R. REISINGER ESQUIRE, LLC, :
AND JOSEPH R. REISINGER ESQUIRE, :
                                  :
                   Petitioners    :
                                  :
                                  :
            v.                    :
                                  :
                                  :
BONNER CHEVROLET CO. INC., PAUL :
R. MANCIA, RICHARD F. CROSSIN,    :
JOHN J. GILL, JR., GENERAL MOTORS :
COMPANY, THOMAS N. CROSSIN,       :
JOSEPH CROSSIN, AND JAMES E.      :
MILLER,                           :
                                  :
                   Respondents    :




                                      ORDER


PER CURIAM
      AND NOW, this 21st day of August, 2014, the Application for Extraordinary Relief

and the Application for Leave to Amend are DENIED.